ANdersoN, J.
(concurring specially). The majority opinion concedes, for the purpose of the decision, but does not decide, that the right of the revenue agent, and the right of the tax collector to collect the taxes in question were coequal, and holds that the revenue agent is not entitled to any commission because the taxes were actually collected by the tax collector at a time when the revenue agent had not taken any coercive measure to enforce payment. Assuming the soundness of that premise, I agree with the conclusion reached. But I am unable to concur in its soundness, for in my opinion they did not have concurrent authority to collect. Under the facts of this case the revenue agent had no right to act. He was without authority to collect these delinquent taxes either with or without suit. He had no right to supplant the tax collector, who had the primary light to collect, regardless of how derelict the latter was in his duties. The law has not set up the revenue agent as a censor over the tax collector in the performance of his duties. As long as the tax collector is “on the job,” the revenue agent is without authority to act. It is true the statute gives the revenue agent the right to sue for all delinquent taxes, but this statute must be construed in connection with all the other statutes covering his duties, as well, as those covering the duties of the tax collector, and, if possible a consistent, reasonable, scheme must be deduced therefrom.
*379Railroad v. West, 78 Miss. 789, 29 So. 475, does not stand in the way of this view. The facts of that case show that when the revenue agent sued the Yazoo & Mississippi Valley Railroad Company for taxes due by it, the tax collector, treating the statute exempting it from taxes as valid, had abandoned any idea of trying to collect them. The suit of the revenue agent was to test the constitutionality of this exemption statute, and to collect the delinquent taxes, a suit which the court in that case held the tax collector had no right to bring, and that he was justified in treating the statute as valid. The revenue agent did not oust the tax collector from the functions of his office and take charge, as was attempted to be done in the case at bar. On the contrary, he rightfully surrendered to the revenue agent an undertaking which under the law he was inadequate to perform.
• Furthermore, section 4738, Code of 1906 (section 7056, Hemingway’s Code), which confers the power on the revenue agent to sue for all past-due and unpaid taxes, expressly limits that power to such suits as under the laAV the state, county, municipality, or levee board has the right to bring. That qualifying clause of the statute is in this language:
“And shall have a right of action and may sue at law or in equity in all such cases where the state or any county, municipality or levee board has the right of action or may sue.” '
Could the county have sued for these taxes while they were in process of collection by the tax collector, and before the latter’s delinquent list was due to. be filed for allowance by the board of supervisors? I think not. To permit such interference by the board of supervisors might mean frequent conflict of authority and great confusion in the financial affairs of the county. This view does not mean that where any one or more delinquent taxpayers had refused to pay their taxes, and proposed to contest their legality (as in the West Case, supra) the county or the *380revenue agent could not sue, provided the tax collector had abandoned any effort to collect.
It is inconceivable that the legislature intended to give the revenue agent the power to sue every taxpayer in the state who has failed to pay his taxes on or before the 15th day of December, notwithstanding the tax collector may be performing their duties in the usual and customary manner, although not in strict compliance with the law.
I agree with the dissenting opinion that the revenue agent is entitled to his commission without suit where he is rightfully exercising the authority conferred on him by law, and that the power to sue carries with it the power to collect without suit.
I concur in the affirmance of the case, but not entirely in the reasoning of the majority opinion by which that result is reached.